  Case 17-23607       Doc 33   Filed 06/26/20 Entered 06/28/20 07:42:10                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      17-23607
Colleen M Doherty                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               Kane
               Debtor(s)                     )

ORDER ON MOTION TO USE SELL OR LEASE PROPERTY 363(b) & SHORTEN NOTICE

       THIS CAUSE COMING TO BE HEARD on the motion of the Debtor to USE SELL OR
LEASE PROPERTY 363(b) and SHORTEN NOTICE; the Court being duly advised in the premises
and due notice having been given;

  IT IS HEREBY ORDERED THAT:

   1. The Debtor's Motion to USE SELL OR LEASE PROPERTY 363(b) & SHORTEN NOTICE, for
the real property located at 352 Springlake Lane, Unit A Aurora, IL 60504 is granted as set forth herein.

  2. The mortgage lien held by Quicken Loans Inc. shall be paid in full at closing pursuant to a proper
payoff letter or, in the event of a short-sale, payoff will be subject to Quicken Loans Inc. short-sale
approval.

   3. The Debtor will provide the Trustee with a complete copy of the closing statement within 10 days
of closing.

  4. The Debtor shall be paid the first $15,000 as her homestead exemption.

   5. The Debtor will be paying her Bankruptcy case off in full pursuant to the Trustee's provided pay
off amount.

                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: June 26, 2020                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
